09/18/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                              Assigned on Briefs August 8, 2018

                                  IN RE NAKAYIA S. ET AL.

                    Appeal from the Juvenile Court for Jackson County
                        No. 2017-JV-11     Tiffany Gipson, Judge


                                 No. M2017-01694-COA-R3-PT


Father appeals the juvenile court’s judgment terminating his parental rights to two of his
children. We conclude that DCS did not provide Father with a reasonable amount of time
to comply with the permanency plan requirements and the record does not contain clear
and convincing evidence to terminate his rights on this ground. Further, we conclude that
the juvenile court’s order fails to comply with Tennessee Code Annotated section 36-1-
113(k)’s requirement that the court make specific factual findings, which precludes our
review of the remaining grounds and the best-interests determination. Therefore, we
vacate the judgment of the juvenile court and remand for entry of an order that complies
with subsection 113(k).

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                              Vacated and Remanded.

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which RICHARD
R. DINKINS and ARNOLD B. GOLDIN, JJ., joined.

Kayla Collins Cantrell, Gainesboro, Tennessee, for the appellant, Eric S.1

Herbert H. Slatery, III, Attorney General and Reporter; and Brian Allan Pierce, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.




        1
           This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
                                            OPINION

        Nakaiya S. and Nevaeh S.2 (collectively, “the Children”) were three and four years
old, respectively, when their mother, Veronica S. (“Mother”), was arrested on July 31,
2015, for driving under the influence with the Children in the car. At the time of Mother’s
arrest, the Children’s legal father, Eric S. (“Father”), was incarcerated in Minnesota and
the purported biological father of Nevaeh, Andrew W., was residing in Ohio.3
Consequently, the Juvenile Court for Jackson County placed the Children into the
custody of the Tennessee Department of Children’s Services (“DCS”). Several months
later, the court declared the Children dependent, neglected, and victims of severe child
abuse perpetrated by Mother.

        In February 2016, Father was released from prison and placed on parole in
Indiana. Father’s parole requirements prohibited him from leaving the state. Nonetheless,
Father contacted DCS and requested custody of the Children. Father explained that he
had been incarcerated for violating a protection order related to domestic violence against
Mother, but said that he had received a psychological and parenting assessment while
incarcerated. Father said the assessment provider recommended he attend counseling
after his release.

       Shortly thereafter, DCS requested approval to place the Children with Father
under the Interstate Compact on the Placement of Children (“ICPC”), Tennessee Code
Annotated § 37-4-201 to -207, and Father participated in developing a family
permanency plan. The plan required Father to complete several action steps: (1) authorize
DCS to obtain his background information and talk with his probation officer;
(2) cooperate in the ICPC process with DCS and other agencies; (3) follow DCS’s
recommendations regarding interaction with the Children; (4) keep in contact with DCS;
(5) promptly inform DCS of any changes in his circumstances, including housing,
income, and legal status; (6) provide DCS with a copy of his assessment record from
prison; (7) follow recommendations relating to counseling and medication; (8) “work on
getting insurance”; (9) authorize “providers” to release information to DCS; (10) resolve
any pending criminal charges; and (11) refrain from further illegal activity.

       However, after agreeing to the permanency plan, Father informed DCS he could


       2
          The caption in the underlying proceedings incorrectly spells Nevaeh’s name as “Neveah.” The
caption to this proceeding incorrectly spells Nakaiya’s name as “Nakayia.”
       3
         A third child, Brantley D., was born in May 2016, while Father and Mother were married, but
Mother’s boyfriend, Andrew D., was identified on the birth certificate as Brantley’s father.


                                                -2-
not obtain his assessment records because the records had been destroyed. Consequently,
DCS caseworker Sarah Halliburton told Father that DCS would have to set up another
assessment. Around the same time, Indiana denied DCS’s ICPC request because of an
outstanding arrest warrant for Father in Putnam County, Tennessee.

        In June 2016, Father participated in developing a second permanency plan. The
second plan required Father to complete only four action steps: (1) authorize DCS to
obtain his background information; (2) continue to cooperate with DCS and other
agencies; (3) continue to follow DCS recommendations regarding interaction with the
Children; and (4) continue to keep in contact with DCS and inform it of any changes in
his circumstances.

       When Father’s parole ended in September 2016, Father returned to Tennessee to
surrender himself to Putnam County authorities to resolve his outstanding arrest warrant.
In December 2016, while Father was serving a four-month sentence in the Putnam
County jail, DCS developed a third permanency plan without Father’s participation or
agreement. For reasons unexplained by the record, this plan was not approved by the
juvenile court until four months later, on April 4, 2017.

      As it relates to this appeal, the third plan included two new action steps for Father
to complete by June 28, 2017: (1) submit to and follow the recommendations of a
psychological and parenting assessment; and (2) obtain and maintain safe, appropriate
housing.

       On February 7, 2017, which was before the third plan was approved by the
juvenile court, DCS filed its Petition for Termination of Parental Rights, seeking to
terminate the rights of Mother, Father, and Andrew W.

        Subsequently, Putnam County released Father from jail, and Ms. Halliburton met
with Father. Ms. Halliburton gave Father a copy of the third permanency plan and
explained his responsibilities to him. After meeting with Ms. Halliburton, Father
requested a second ICPC evaluation and then returned to Indiana. Sometime between
February and May 2017, Indiana denied the second ICPC evaluation because Father was
living in a one-bedroom apartment with another person.

       In May 2017, DCS transferred the Children’s case from Ms. Halliburton to Family
Services Worker Malissa Mayberry. The same month, Father obtained insurance, and a
psychological assessment was scheduled.4 On June 13, 2017, Father attended the


       4
           The record does not indicate whether the assessment was scheduled by DCS or Father.


                                                  -3-
assessment. The next day, Ms. Mayberry called and confirmed his attendance. On
June 27, 2017, Father told Ms. Mayberry he was living in an apartment by himself and
requested a third ICPC evaluation. However, Ms. Mayberry responded that a team
meeting would need to take place before DCS would start the ICPC process a third time.
The ICPC evaluation never occurred and, due to the psychological-assessment provider’s
error, Ms. Mayberry did not receive a copy of the assessment until the morning of the
final hearing on DCS’s Petition to Terminate, July 18, 2017.

       The case was tried on July 18, 2017, and, on July 25, 2017, the juvenile court
entered an order terminating Father’s, Mother’s, and Andrew W.’s parental rights to the
Children. This appeal by Father followed; neither Mother nor Andrew W. appeal.

       Father contends the juvenile court erred in finding (1) that grounds existed for
terminating his rights and (2) that terminating his rights was in the Children’s best
interests.

                                  STANDARD OF REVIEW

        “To terminate parental rights, a trial court must determine by clear and convincing
evidence not only the existence of at least one of the statutory grounds for termination but
also that termination is in the child’s best interest.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code Ann.
§ 36-1-113(c)). Additionally, trial courts must make specific findings of fact and
conclusions of law. Tenn. Code Ann. § 36-1-113(k). Specific findings of fact and
conclusions of law “facilitate appellate review and promote just and speedy resolution of
appeals.” In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005). When a trial court
fails to comply with this requirement, appellate courts “must remand the case with
directions to prepare the required findings of fact and conclusions of law.” Id.

        We review a trial court’s findings of fact de novo upon the record “accompanied
by a presumption of the correctness of the finding, unless the preponderance of the
evidence is otherwise.” Tenn. R. App. P. 13(d). However, the heightened burden of proof
in termination proceedings requires this court to make its own determination “as to
whether the facts, either as found by the trial court or as supported by a preponderance of
the evidence, amount to clear and convincing evidence of the elements necessary to
terminate parental rights.” In re Carrington H., 483 S.W.3d 507, 524 (Tenn. 2016); In re
Bernard T., 319 S.W.3d 586, 596–97 (Tenn. 2010). A trial court’s ruling regarding
whether the evidence sufficiently supports termination is a conclusion of law, which we
review de novo with no presumption of correctness. See In re Carrington H., 483 S.W.3d
at 524.



                                            -4-
                                              ANALYSIS

       The juvenile court found five grounds existed for terminating Father’s parental
rights: (1) abandonment for failure to visit; (2) abandonment for failure to support;
(3) abandonment by wanton disregard; (4) substantial noncompliance with the
permanency plan; and (5) failure to manifest an ability and willingness to assume legal
and physical custody.

       DCS concedes two grounds on appeal: abandonment for failure to visit and
abandonment for failure to support.5 Thus, the juvenile court’s determination as to each
of these two grounds is reversed. See In re Brandon T., No. M2009-02459-COA-R3-PT,
2010 WL 3515677, at *2 (Tenn. Ct. App. Sept. 8, 2010) (“We consider those grounds not
addressed by either DCS or the guardian ad litem on appeal to be waived.”). That leaves
three grounds to consider, which we address in turn as follows.

                                 I.    GROUNDS FOR TERMINATION

                                A.      Substantial Noncompliance

       The juvenile court found that Father was in substantial noncompliance with the
permanency plan’s statement of responsibilities because Father failed to provide proof
that he obtained suitable housing in a timely manner and failed to follow up on the
psychological assessment’s recommendations.

        Courts may terminate a parent’s parental rights when “[t]here has been substantial
noncompliance by the parent . . . with the statement of responsibilities in a permanency
plan . . . .” Tenn. Code Ann. § 36-1-113(g)(2). To support a finding on this ground, the
statement of responsibilities must meet two substantive requirements: (1) the statement
must “include the responsibilities of each party in specific terms,” and (2) the
responsibilities must “be reasonably related to the achievement of the [permanency
plan’s] goal.” Tenn. Code Ann. § 37-2-403(a)(2)(A). A permanency plan’s failure to state
a parent’s responsibilities in concrete terms precludes a finding that the parent failed to
comply with those responsibilities. See In re Navada N., 498 S.W.3d 579, 604 (Tenn. Ct.
App. 2016) (citing In re Abigail F.K., No. E2012-00016-COA-R3-JV, 2012 WL
4038526, at *13 (Tenn. Ct. App. Sept. 14, 2012)). Additionally, the “trial court must find
that the requirements of a permanency plan are ‘reasonable and related to remedying the

        5
           At trial, DCS informed the juvenile court that it was not pursuing the ground of abandonment by
failure to establish a suitable home as to Father. Consequently, DCS has waived the ground on appeal. See
In re Marr, 194 S.W.3d 490, 497 (Tenn. Ct. App. 2005) (concluding that the father waived an argument
by “failing to raise it in the trial court in the first instance[.]”) (footnote and citations omitted).


                                                  -5-
conditions which necessitate foster care placement’. . . in conjunction with the
determination of substantial noncompliance under § 36–1–113(g)(2).” In re Valentine,
79 S.W.3d at 547 (quoting Tenn. Code Ann. § 37-2-403(a)(2)(C)). “Terms which are not
reasonable and related are irrelevant, and substantial noncompliance with such terms is
irrelevant.” Id. at 548–49. If the trial court fails to make this finding, appellate courts
review the issue de novo. Id. at 547.

       The December 2016 permanency plan included the housing and psychological-
assessment requirements in specific terms. The final order, however, failed to include a
determination on whether these requirements were reasonable and related to remedying
the conditions that necessitated the Children’s foster care. While we conclude that the
requirements were related, see State, Dep’t of Children’s Servs. v. T.M.B.K., 197 S.W.3d
282, 294 (Tenn. Ct. App. 2006) (holding that psychological evaluation and suitable
housing requirements were “reasonable requirements for someone with a history of
domestic violence”), we find the requirements were unreasonable because the juvenile
court did not ratify the third permanency plan until two months after DCS filed its
Petition to Terminate.

       This court addressed similar circumstances in In re J.L.E., where DCS moved to
terminate a mother’s rights “well short of the time allowed by the Permanency Plan” for
her to complete the assigned responsibilities. No. M2004-02133-COA-R3-PT, 2005 WL
1541862, *14 (Tenn. Ct. App. June 30, 2005), overruled by In re Kaliyah S., 455 S.W.3d
533 (Tenn. 2015). In that case, DCS prepared a permanency plan without the
participation of the mother in July 2003, and the juvenile court approved the plan in
August 2003. Id. at *3. The expected achievement date for the mother’s responsibilities
was ten months later, in June 2004. Id. Nonetheless, DCS filed a petition to terminate the
mother’s parental rights in January 2004, and the juvenile court entered an order granting
the petition in July 2004. Id. at *4, 5. The court found, inter alia, that the mother was in
substantial noncompliance with the permanency plan’s statement of responsibilities. Id. at
*5. On appeal, we reversed the trial court’s finding on this ground, based in part on the
fact that the period provided for the mother to achieve her responsibilities was
significantly abbreviated. Id. at *13. We explained,

       This court has expressed its concern about DCS moving to terminate a
       parent’s rights well short of the time allowed by the Permanency Plan for
       the parent to complete the responsibilities assigned to him or her, absent
       intervening or extraordinary circumstances. Those concerns are based on
       the fundamental unfairness inherent in providing the parent with notice of
       one set of expectations and acting inconsistently with that notice.

Id. at *14 (internal citation omitted).


                                           -6-
       While the issue in In re J.L.E. was whether DCS made reasonable efforts to assist
the mother,6 the principles guiding our decision apply equally to circumstances such as
the one before us. DCS did not include the housing and assessment requirements in a
permanency plan until December 2016, when DCS developed the third plan with an
expected achievement date of June 28, 2017. DCS developed the plan without Father’s
participation, and he was not given a copy until after DCS filed its petition in
February 2017. Further, there is no evidence that Father agreed to the plan and the
juvenile court did not approve it until April 2017—four months after DCS developed the
plan and a mere three months before the court held its final hearing on the termination
petition. While Ms. Halliburton testified that she verbally communicated the assessment
requirement to Father in February of 2016, it is axiomatic that noncompliance with a
permanency plan’s statement of responsibilities requires that the alleged noncompliance
be based on a requirement in the statement of responsibilities. The first plan required
Father to follow “recommendations” related to counseling, and the second plan required
no psychological assessment or counseling.

       Because Father did not agree to the third permanency plan, Father had no
obligation to complete the requirements until the juvenile court ratified it on April 4,
2017. Thus, we find it was unreasonable to expect Father to comply with these
requirements before the final hearing. Consequently, Father’s noncompliance with the
housing and psychological-assessment requirements is irrelevant to the substantial
noncompliance determination. For this reason, we disagree with the juvenile court’s
finding that clear and convincing evidence existed for terminating Father’s parental rights
for substantial noncompliance with the permanency plan’s statement of responsibilities.
Therefore, we reverse the juvenile court’s judgment on this ground.

               B. Failure to Manifest an Ability and Willingness to Assume Custody

        The juvenile court held that Father failed to manifest an ability and willingness to
assume custody of and responsibility for the Children because he did not appear in person
at the final hearing, did not maintain consistent contact with DCS, and did not “step up”
to ask what he could do to get the Children back. However, we cannot review the court’s
judgment on this ground because the final order contained insufficient findings.

      A parent’s parental rights may be terminated if parent has failed to manifest, by
act or omission, an ability and willingness to personally assume legal and physical


       6
         In In re Kaliyah S., 455 S.W.3d at 555, the Tennessee Supreme Court held that “proof of
[DCS’s] reasonable efforts is not a precondition to termination of the parental rights of the respondent
parent.”


                                                 -7-
custody or financial responsibility of the child, and placing the child in the person’s legal
and physical custody would pose a risk of substantial harm to the physical or
psychological welfare of the child. Tenn. Code Ann. § 36–1–113(g)(14). “As to the first
prong, the statute requires the party seeking termination to prove a negative: that the
parent failed to manifest an ability and willingness to personally assume legal and
physical custody or financial responsibility of the child.” In re Ayden S., No. M2017-
01185-COA-R3-PT, 2018 WL 2447044, at *7 (Tenn. Ct. App. May 31, 2018).

       Here, the order did not make separate findings on Father’s ability and willingness
to assume custody of and responsibility for the Children. Moreover, the court made no
findings regarding why placing the Children back in Father’s custody would risk
substantial harm to their welfare. Consequently, we must reverse the juvenile court’s
judgment on this ground as to Father and remand the issue for the juvenile court to
prepare findings of fact and conclusions of law as required by Tennessee Code Annotated
§ 36-1-113(k).

                                 C.     Wanton Disregard

       Although the juvenile court concluded that Father engaged in conduct exhibiting a
wanton disregard for the Children’s welfare, the court made no factual findings to support
its conclusion. Therefore, we must reverse the court’s judgment on this ground as to
Father and remand the issue for the juvenile court to prepare findings of fact and
conclusions of law as required by Tennessee Code Annotated § 36-1-113(k).

                               II.       BEST INTERESTS

        If one of the statutory grounds for termination is proven by clear and convincing
evidence, a parent’s rights may be terminated if termination is in the best interests of the
child. In re Heaven L.F., 311 S.W.3d at 440; In re D.L.B., 118 S.W.3d 360, 367 (Tenn.
2003). In making that determination, “[t]he child’s best interests must be viewed from the
child’s, rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878. This
inquiry requires courts to weigh the evidence regarding the statutory factors listed in
Tenn. Code Ann. § 36-1-113(i) as well as the evidence about any other relevant factors.
See id. The relevancy and weight of each factor depends upon the unique facts of each
case. Id.

       Although we have already determined that this matter must be remanded on other
grounds, in the interest of judicial efficiency, we will address the court’s findings on
whether terminating Father’s rights is in the Children’s best interests. The best-interests
analysis in the final order recites verbatim the allegations in DCS’s petition. These
allegations contain no discussion or elaboration to support their conclusions. We recently
cautioned against such practice, which calls into question whether “the order was the
result of the court’s ‘own considered conclusions.’” In re Atrivium K., No. M2017-
                                            -8-
01046-COA-R3-PT, 2018 WL 4037414, at *3 n. 4 (Tenn. Ct. App. Aug. 23, 2018)
(quoting Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 315 (Tenn. 2014)). As we
explained in Atrivium K.:

       The order terminating Mother’s rights, however, does not satisfy the court’s
       responsibility imposed by Tennessee Code Annotated section 36-1-113(k).
       The order, entered the same day as the hearing, is largely a verbatim
       recitation of the allegations contained in the petition for termination; the
       order’s “findings” relative to both the grounds for termination and the best
       interest determination appear to have been cut and pasted from the petition
       and contain no discussion or elaboration beyond the allegations of the
       petition. The hearing transcript shows that the court rendered its decision
       immediately after declaring the proof closed and hearing summation from
       counsel; the oral ruling consisted of conclusory statements that the various
       grounds for termination had been established and that termination was in
       the best interest of the children. Indeed, counsel for the Department
       announced at the conclusion of the oral ruling that an order terminating
       Mother’s rights had already been prepared; it was entered that day.

In re Atrivium K., 2018 WL 4037414, at *3. We recognize the economic benefit of
utilizing party-prepared orders, but the interests of economy cannot serve as a substitute
for a judge’s independent determination.

       Accordingly, we reverse the juvenile court’s judgment on best-interests and
remand for the court to make specific findings of fact and conclusions of law in
compliance with Tennessee Code Annotated § 36-1-113(k) that represent the juvenile
court’s independent judgment. See In re Atrivium, 2018 WL 4037414, at *3; see also
Smith v. UHS of Lakeside, Inc., 439 S.W.3d at 315.

                                    IN CONCLUSION

       For the foregoing reasons, the judgment of the juvenile court terminating the
parental rights of Father is vacated, and this matter is remanded with instructions for the
juvenile court to make specific findings of fact and conclusions of law in compliance
with Tennessee Code Annotated § 36-1-113(k). Costs of appeal are assessed against the
Department of Children’s Services.


                                                  ________________________________
                                                  FRANK G. CLEMENT JR., P.J., M.S.



                                           -9-